DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive.  
Applicant argues that MPEP 2125 is related to Prior Art and not related to the written description requirement.  Examiner wishes to point out that MPEP 2125 clearly states that
“[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue."). However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art.

It is clear that when attempting to define the precise proportions of the elements that patent drawings (not just prior art) may not be relied on to show particular sizes if the specification is completely silent on the issue.  Applicant argues that “equivalent” is plainly shown in the drawings.  Examiner disagrees.  In that the Figures are not drawn to scale, it is not possible to determine if members 32 and 34 are equivalent.  Additionally, it is not even clear in what way or physical property that members 32 and 34 are equivalent.  
Applicant argues that “the use of ‘about’ in claims 6-7 & 11-12, the use of ‘about’ is perfectly acceptable”.  In support of this position Applicant states that the term ‘about’ is “used for common units of measure; dimensions (in inches), rpms, wind velocities (MPH), and sound volume (dB)”.  It is unclear as to how what it is that the term ‘about’ refers to serves to clarify the indefiniteness of the term ‘about’.  Nothing in the Specification provides a way to determine what is meant by the term ‘about’ (no range of acceptable values is provided to allow one to determine the metes and bounds of the term ‘about’) and the unit of measure being described also does not clarify what is meant by the term ‘about’.
Applicant argues that modification of Keway by the addition of casters is not suggested because it would make Keway’s device unsafe, stating that a “prudent mechanic would not prop up a garage door with a device set on casters – that is a safety hazard”.  Examiner disagrees with this assessment.  The casters of Mariani et al. are lockable, meaning that the device of Keway would not mistakenly roll out from under the door of Keway, thus making it safe to continue to hold up the door of Keway.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9, 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims 1 and 8 each disclose that the first and second generally rectangular members are equivalent.  The Specification does not disclose this.  In support of this amendment to claims 1 and 8, Applicant submits that this equivalency “is plainly shown in the drawings”.  The Figures submitted by Applicant are not drawn to scale.  MPEP 2125 II states:
When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.").

and that:
“[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue."). However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art.

Because the drawings submitted by Applicant are not drawn to scale, one is not able to determine from the Figures if elements 32 and 34 are equivalent and thus this limitation is new matter.
With regard to claims 2, 3 and 5-7, in that claims 2, 3 and 5-7 depend from claim 1, claims 2, 3 and 5-7 are similarly rejected.
With regard to claims 9, 11 and 12, in that claims 9, 11 and 12 depend from claim 8, claims 9, 11 and 12 are similarly rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses “a first generally rectangular member and an equivalent second generally rectangular member”.  The claim does not disclose what property (height, length, width, mass, material, etc.) is equivalent between the first generally rectangular member and the second generally rectangular member, thus rendering the claim indefinite.
With regard to claims 2, 3 and 5-7, in that claims 2, 3 and 5-7 depend from claim 1, claims 2, 3 and 5-7 are similarly rejected.
Claim 8 discloses “a first generally rectangular member and an equivalent second generally rectangular member”.  The claim does not disclose what property (height, length, width, mass, material, etc.) is equivalent between the first generally rectangular member and the second generally rectangular member, thus rendering the claim indefinite.
With regard to claims 9, 11 and 12, in that claims 9, 11 and 12 depend from claim 8, claims 9, 11 and 12 are similarly rejected.
The term "about" in claim 6 (three instances) is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "about" in claim 7 (two instances) is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "high" in claim 8 is a relative term which renders the claim indefinite.  The term "comforting air" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person may find ‘comforting’, another may not.
With regard to claims 9, 11 and12, in that claims 9, 11 and12 depend directly from claim 8, claims 9, 11 and 12 are similarly rejected.
The term "about" in claim 11 (three instances) is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "about" in claim 12 (two instances) is a relative term which renders the claim indefinite.  The term "noticeable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roll-Up Spray Booth (Keway hereinafter) (YouTube Video “Roll-Up Spray Booth”; screenshots, URL, and citation attached in Non-Final Office Action dated October 4, 2021) in view of USPAP 2010/0051011 (Shaffer hereinafter) and USPAP 2019/0015861 (Mariani et al. hereinafter).
With regard to claim 1, insofar as claim 1 is definite, Keway discloses a portable air movement source comprising:
 a framed box fan including a plurality of box fans joined together in a frame surrounding the plurality of box fans, the plurality of box fans number between 2 and 4, and each box fan creates a breeze at 7-25 feet from the box fan; and
the frame includes a first generally rectangular member and an equivalent second generally rectangular member spaced away from the first member by several struts, wherein the plurality of box fans is located within and surrounded by the first generally rectangular frame member and the second generally rectangular frame member, the frame is made of metal, plastic, wood, and/or composite materials (Fig. 4). 
Keway does not disclose a plurality of framed box fans stacked upon and secured to one another, the plurality of framed box fans numbering between 2 and 4 or a plurality of casters are affixed to the frame whereby the portable air movement source is moveable or that the frame is made of electrical metal tubing (EMT).
Shaffer teaches a 3x3 array of fans (Fig. 3B) for the purpose of removal of undesirable air from an area surrounding the user (paragraphs [0024] and [0027]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Keway by providing a plurality of framed box fans stacked upon one another to form a grid as taught in Shaffer for the purposes of being able to move more air than one framed box fan would allow.
Mariani et al. teaches a paint spray enclosure that uses a portable fan unit to exhaust fumes, the portable fan unit having lockable wheels (paragraph [0068]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to further modify the apparatus of Keway by providing a plurality of casters are affixed to the frame whereby the portable air movement source is moveable as taught in Mariani et al. for the purposes of promoting movement of the fans and thereby allowing the user to place the fans in an optimum position.
Since Applicant has not disclosed that having the frame material be EMT solves any stated problem or is for any particular purpose above the fact that this defines the type of material used and it appears that the apparatus of the Keway modification with regard to claim 1 would perform equally well having the frame material be EMT fan as claimed by Applicant, it would have been an obvious matter of design choice to modify the apparatus of the Keway modification with regard to claim 1 by having the frame material be EMT as claimed.
With regard to claim 2, insofar as claim 2 is definite, the Keway modification with regard to claim 1 discloses all of the limitations except for wherein the plurality of box fans number 3 (Keway discloses 4 fans in the frame).  Since Applicant has not disclosed that having 3 box fans solves any stated problem or is for any particular purpose above the fact that this defines the number of box fans per framed box fan and it appears that the apparatus of the Keway modification with regard to claim 1 would perform equally well with 3 box fans per framed box fan as claimed by Applicant, it would have been an obvious matter of design choice to modify the apparatus of the Keway modification with regard to claim 1 by utilizing 3 box fans per framed box fan as claimed.
It is known that the number of fans in an array is variable and that the number of fans is one of the variables related to the amount of air to be moved.  Therefore, the number of fans is considered a result effective variable.             Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, it would have been obvious to one having ordinary skill in the art at the time the application was filed to make the apparatus of the Keway modification with regard to claim 1 with 3 box fans per framed box fan to achieve a desired flow rate.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 198). 
With regard to claim 3, insofar as claim 3 is definite, the Keway modification with regard to claim 1 discloses the portable air movement source of claim 1 wherein at least one caster is lockable.
With regard to claim 5, insofar as claim 5 is definite, the Keway modification with regard to claim 1 discloses the portable air movement source of claim 1 having a total weight of 100 pounds of less.  Because all of the structural limitations have been met, this resultant property of the structure is met.
With regard to claim 6, insofar as claim 6 is definite, the Keway modification with regard to claim 1 discloses the portable air movement source of claim 1 wherein each box fan includes one or more of the following attributes: the box has a long dimension in the range of about 5-30 inches, the box fan has a fan speed of about 500-1000 rpm (revolutions per minute), the box fan generates a wind speed in a range less than 8 mph (miles per hour), and the box fan has a noise level of less than about 5dB (decibels).  Because all of the structural limitations have been met, these resultant properties of the structure are met.  Applicant has defined a box fan as “a conventional box fan, the same that is readily available for retail purchase”, and this is obviously the type of fan used by Keway.  Because Keway meets Applicant’s definition of box fan, the additional resultant properties of the box fan are also met.
With regard to claim 7, insofar as claim 7 is definite, the Keway modification with regard to claim 1 discloses the portable air movement source according to claim 1 wherein each box fan includes the following attributes: each box fan is a 20-inch square fan with a fan speed of about 850 rpm that generates a wind speed of about 5 mph.  Because all of the structural limitations have been met, these resultant properties of the structure are met.  Applicant has defined a box fan as “a conventional box fan, the same that is readily available for retail purchase”, and this is obviously the type of fan used by Keway.  Because Keway meets Applicant’s definition of box fan, the additional resultant properties of the box fan are also met.
With regard to claim 8, insofar as claim 8 is definite, the Keway modification with regard to claim 1 discloses a method of providing a source of comforting air to a gathering of people comprising the step of:
providing a portable air movement source including a plurality of box fans joined together in a frame surrounding the plurality of box fans, the portable air movement source includes: a plurality of framed box fans stacked upon and secured to one another, the plurality of framed box fans number between 2 and 4; each framed box fan including a plurality of box fans joined together in a frame surrounding the plurality of box fans, the plurality of box fans number between 2 and 4, and each box fan creates a breeze at 7-25 feet from the box fan; the frame includes a first generally rectangular member and an equivalent second generally rectangular member spaced away from the first member by several struts, wherein the plurality of box fans is located within and surrounded by the first generally rectangular frame member and the second generally rectangular frame member, the frame is made of electrical metal tubing; and a plurality of casters affixed to the frame whereby the portable air movement source is moveable (paragraph [0068] of Mariani).
With regard to claim 9, insofar as claim 9 is definite, the Keway modification with regard to claim 1 discloses the method of claim 8 wherein the portable air movement source includes a plurality of framed box fans stacked upon and secured to one another, each framed box fan including a plurality of box fans joined together in a frame surrounding the plurality of box fans.
With regard to claims 11 and 12, in that claims 11 and 12 are substantially the same as claims 6 and 7, respectively, claims 11 and 12 are similarly rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745